I believe the right of retainer exists in favor of the administrator regardless of whether the statute of limitations had run against the note or not, (the limitation being a bar to the remedy only, and not to the debt itself), but in view of Section 734.27 Florida Statutes 1941 I think it would be contrary to public policy to allow an administrator or executor to maintain a suit of this character after the expiration *Page 812 
of the time limit set out in said Section. The purpose of this statute being to expedite the winding up of estates, the payment of debts and the distribution of assets among those entitled thereto without unnecessary delay.
I therefore concur in the judgment affirming the decree dismissing the bill.